DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-11 are pending.

Specification
The abstract of the disclosure is objected to because on the first line, the word “to” should be added after “relates”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-11 are objected to because of the following informalities:  on line 11 of claim 1, line 2 of claim 10, and line 2 of claim 11, the numbers “C2-C6” should be in subscript form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “R2 is selected from the group consisting of H, F, Cl, and CF3”, and the claim also recites “preferably is selected from H and F” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 2 recites the broad recitation “R2a is selected from the group consisting of H, F, and CF3”, and the claim also recites “preferably is selected from H and F” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuels (US 7,803,890 B2).
Regarding claims 1-3, 6, and 10-11, Samuels discloses copolymers and terpolymers comprising 2,3,3,3-tetrafluoropropene (1234yf, meets the limitations of formula I wherein R1 = F; R2=H; and R3= H).  The comonomers include an ethylenically unsaturated comonomer (C2/L34-60).  As shown in Example 1, the copolymer contains 1234yf and CTFE (halogen-containing, non-cyclic C2 olefin comonomer different than monomer (a)).  In Example 2, the copolymer contains 1234yf, CTFE and VDF ( halogen-containing, non-cyclic C2 olefin comonomer different than monomer (a)).  In Example 3, the copolymer contains 1234yf and VDF.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan (US 2017/0145241 A1).
Regarding claims 1-4 and 6, Duan discloses a coating composition comprising one or more fluorocopolymers by copolymerization of (1) one or more hydrofluoroolefin and (2) one or more vinyl ester monomer(s) [0006-0007].  As shown in Example 1, the copolymer comprises trans-1,3,3,3-tetrafluoropropene (trans-HFO-1234ze, meets the limitations of formula I wherein R1=H; R2=F; and R3=H) and VEOVA-10 which is a vinyl ester.
Claims 1-4, 6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuels (US 8,163,858 B2).
Regarding claims 1-4, 6, and 10-11, Samuels discloses a copolymer including vinylidene fluoride (one or more halogen containing, non-cyclic C2 olefin comonomer different from monomer (a)) and a fluorinated comonomer selected from 2,3,3,3-tetrafluoropopene (meets the limitations of formula I wherein R1 = F; R2=H; and R3= H) , 1,1,3,3,3-pentafluoropropene (meets the limitations of formula I wherein R1=H; R2=R3=F), 2-choro-pentafluoropropene (meet the limitations of formula I wherein R1=Cl; R2=R3=F), hexafluoropropene (meets the limitations of formula I wherein R1=R2=R3=F), 3,3,3-trifluoro-2-trifluoromethylpropene (meets the limitations of formula I wherein R1=H; R2=CF3; R3=H) (C3/L29-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 8,163,858 B2) as applied to claim 1 above.
Regarding claim 5, Samuels discloses the fluorocopolymer as shown above in claim 1.  Samuels discloses other fluorinated comonomers may also be used in modest amounts including CF3CH=CHCl, CF3CCl=CH2, or CF3CF=CHCl (C3/L33-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add any of CF3CH=CHCl, CF3CCl=CH2, or CF3CF=CHCl since modest amounts of the monomer would produce polymers with similar properties.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Duan (US 2017/0145241 A1) as applied to claim 1 above.
	Regarding claims 7-8, Duan discloses the fluorocopolymer as shown above in claim 1.  Duan discloses the vinyl ester includes vinyl acetate, vinyl propionate, vinyl butyrate, vinyl pivalate, vinyl capornate (believe should be vinyl caproate) [0090].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose any of .  
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 6-9 are directed to an invention not patentably distinct from claims 10 and 19-33 of commonly assigned Application No. 16/220,189. 
Claims 1-3 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 10 and 19-33 of copending Application No. 16/220,189 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a copolymer composition comprising a similar copolymer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 6-9 are directed to an invention not patentably distinct from claims 11-14 and 19-34 of commonly assigned Application No. 17/115,056. 
Claims 1-3 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 and 19-34  of copending Application No. 17/115,056 (reference application). Although the claims at issue are not identical, they are not the copending claims recite a copolymer composition comprising a similar copolymer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6, and 10-11 are directed to an invention not patentably distinct from claims 1-6 of commonly assigned U.S. Patent No. 8,163,858 B2. 
Claims 1-3, 6, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,163,858 B2 (referred to hereinafter as US ‘858). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘858 recite a similar copolymer comprising vinylidene fluoride and 2,3,3,3-tetrafluoropropene.

Claims 1-3, 6, and 10-11 are directed to an invention not patentably distinct from claims 1-6 of commonly assigned U.S. Patent No. 9,321,867 B2. 
Claims 1-3, 6, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,321,867 B2 (referred to hereinafter as US ‘867). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘867 recite a process for making a similar copolymer comprising vinylidene fluoride and 2,3,3,3-tetrafluoropropene.



Claims 1-3, 6, and 10-11 are directed to an invention not patentably distinct from claims 1-6 of commonly assigned U.S. Patent No. 9,532,567 B2. 
Claims 1-3, 6 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,532,567 B2 (referred to hereinafter as US ‘567). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘567 recite a similar copolymer consisting essentially of trans-1,3,3,3-tetrafluoropropene and vinylidene fluoride.

Claims 1-3 and 6-9 are directed to an invention not patentably distinct from claims 1-31of commonly assigned U.S. Patent No. 9,624,325 B2. 
Claims 1-3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,624,325 B2 (referred to hereinafter as US ‘325). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘325 recite a similar copolymer composition.

Claims 1-3, 6, and 10-11 are directed to an invention not patentably distinct from claims 1-6 of commonly assigned U.S. Patent No. 9,782,730 B2. 
Claims 1-3, 6 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,782,730 B2 (referred to hereinafter as US ‘730). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘730 recite a membrane consisting of a similar copolymer consisting essentially of trans-1,3,3,3-tetrafluoropropene and vinylidene fluoride.

Claims 1-3, 6, and 10-11 are directed to an invention not patentably distinct from claims 1-18 of commonly assigned U.S. Patent No. 9,963,531 B2. 
Claims 1-3, 6, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,963,531 B2 (referred to hereinafter as US ‘531). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘867 recite a process for making a similar copolymer comprising vinylidene fluoride and 2,3,3,3-tetrafluoropropene.

Claims 1-3 and 6-9 are directed to an invention not patentably distinct from claims 1-12 of commonly assigned U.S. Patent No. 10,189,918 B2. 
Claims 1-3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,189,918 B2 (referred to hereinafter as US ‘918). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘918 recites a similar copoymer.

Claims 1-3 and 6-9 are directed to an invention not patentably distinct from claims 1-17-3 of commonly assigned U.S. Patent No. 10,435,580 B2. 
Claims 1-3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,435,580 B2 (referred to hereinafter as US ‘580). Although the claims at issue are not identical, they are not patentably distinct from each other because claims US ‘580 recites a protective coating composition comprising a similar fluorocopolymer.
Claims 1-3, 6, and 10-11 are directed to an invention not patentably distinct from claims 1-6 of commonly assigned U.S. Patent No. 10,968,298 B2. 
Claims 1-3, 6 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,968,298 B2 (referred to hereinafter as US ‘298). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘298 recite a process of synthesizing a similar copolymer consisting essentially of 2,3,3,3-tetrafluoropropene and vinylidene fluoride.

Claims 1-4 and 6-11 are directed to an invention not patentably distinct from claims 1-24 of commonly assigned U.S. Patent No. 11,015,005 B2. 
Claims 1-4 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,015,005 B2 (referred to hereinafter as US ‘005). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘005 recite a similar fluorocopolymer comprising one or more hydroolefin and one or more chlorofluoroethylene (halogen-containing, non-cyclic C2 olefin comonomer different from monomer (a)).

Claims 1-3, 6 and 10-11 are directed to an invention not patentably distinct from claims 1-20 of commonly assigned U.S. Patent No. 11,033,027 B2. 
Claims 1-3, 6, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,033,027 B2 (referred to hereinafter as US ‘027). Although the claims at issue are not identical, they are not patentably distinct from the claims of US ‘027 recite a method preparing a polymer composition comrpsiing a trans-1,3,3,3-tetrafluoropropene/vinylidene fluoride copolymer.

Claims 1-3 and 6 are directed to an invention not patentably distinct from claims 1-18 of commonly assigned U.S. Patent No. 11,111,405 B2. 
Claims 1-3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,111,405 B2 (referred to hereinafter as US ‘405). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘405 recite a method for reducing the release of volatile compounds comprising a coating composition comprising a similar copolymer.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Samuels (US 2008/0153977 A1) teaches a polymer blend.
Lannuzel (FR 3042502 A1, English equivalent US 2018/0305483 A1) teaches a fluorinated copolymer including one or more polymer chains including vinyl fluoride and tetrafluoropropene units and one or more terminal functional groups.
Ameduri (US 2015/0119523 A1) teaches a block polymer.
Nalewajek (US 2019/0071585 A1) teaches a polymeric material.
Peng (US 2017/0342177 A1) teaches 1,3,3,3-tetrafluoropropene copolymers.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767